Per Curiam.

Respondent was admitted to practice at a term of the Appellate Division, Second Department, on June 19, 1939. On January 1, 1975, he was convicted in the United States District Court for the District of Columbia of violating section 371 of title 18 of the United States Code (conspiracy to commit offense or to defraud United States); § 1503 (influencing or injuring officer, juror or witness); § 1623 (false declarations before grand jury or court); and § 1621 (perjury). He was sentenced to a prison term of from 20 months to 5 years.
The specific crimes of which the respondent was found guilty in the Federal court, include the crime of perjury, which respondent concedes, constitutes a felony under our Penal Law. Our inquiry need not go any further for the purposes of this application, because, in consequence of such conviction, and by virtue of subdivision 4 of section 90 of the Judiciary Law, respondent ceased to be an attorney and counselor at law of the State of New York at the moment of said conviction. (Matter of Ginsberg, 1 NY2d 144; Matter of Levin, 24 AD2d 23.)
Although recognizing this fact, respondent nevertheless contends that the petition to strike his name is premature and should be denied, because he is entitled to an exhaustion of appellate remedies. He argues that to disbar him at this time would constitute a denial of his constitutional guarantee of due process. The law in this State is well settled to the contrary. (Matter of Ginsberg, supra; Matter of Frankel, 264 App Div 299; Matter of Fields, 28 AD2d 34.)
The petition to strike respondent’s name from the roll of attorneys should be granted.
Markewich, J. P., Lupiano, Capozzoli, Lane and Nunez, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.